Title: From George Washington to Alexander Addison, 29 July 1798
From: Washington, George
To: Addison, Alexander

 

Sir,
Mount Vernon 29th July 1798

Your favour of the 11th Instant, dated in Philadelphia, has been received; accompanied by one from Colo. Pickering, advising me of his having received, from you, on my A/c, the Sum of Seventeen hundred dollars as part of the Installment due the 1st of June last, on the deceased Colonel Matthew Ritchie’s Bond.
For want of the Bond, which was deposited in the Bank of Pennsylvania, at Colo. Ritchie’s request, I am at a loss to understand the meaning of your question, & statement. “The amt of the payment due on 1st of June last is Dollrs 3292.80 of which 352.80 is interest, will the Interested be calculated on 3292.80 or on 2940?” If the Bond had been complied with, and the Instalment of $3292.80 had been paid at the time it became due no question could have arisen. If then I rightly comprehend the meaning of it, it can hardly be expected that, besides sustaining the inconvenience of a disappointment of the receipt, that I should feel an injury also in the payment, occasioned by that delay. Had I received $3292.80 on the 1st day of June agreeably to the tenor of the Bond, that sum might, & would have been actively employed in stopping interest, or vesting it so as to have produced it. In this light I persuade myself the matter will strike you, and when I add, which I can do with truth, that the non-reception of the above sum—and an Instalment due on Colo. Shreve’s Bond for a similar purpose, & due at the sametime, has been attended with a serious disappointment, your doubts will be removed & the full sum be paid so soon as you are enabled.
Amicable decisions are, in my opinion, always to be prefered to litigeous contentions; but I little expected after it was agreed to fix the price of the Land by a re-survey of its contents, and that that resurvey probably was made with knowledge, if not in the presence, of Mr James Read, that I should ever be called upon for a deduction of it thereafter. If I have a right understanding of the matter, it is of little moment what Mr Reads Patent says if the words of mine are opposed to it, for I am much mistaken indeed if my Survey was not made, and Patent granted long before any others on Millers run. And I have perfect recollection of the fact (when I examined the land myself in Autumn of 1784) but not of the persons name, who I was told was then extending his clearings on my

side of the line. More than probable, Read is the Man—& being in possession, claims it as a Right.
As all the Papers relative to this land have been transfered to Colo. Ritchie; As all of them passed through the hands of the Honble Mr Ross who drew the writings; and was well acquainted with the understanding of the parties at the time—acting the part of a mutual friend to both—I am willing if he should think I ought to have any further concern in disputes arising after the price was fixed in the manner aforesaid, that he on my behalf & you (shewing him this letter) should agree on the most speedy, and equitable mode of adjusting that which exists with Mr James Reed. I pray you to excuse this scrawl, as I write in much haste. I am Sir Your Most Obedt ⟨hble Servt⟩

Go: Washington

